          Case 1:20-cr-00010-DAD Document 5 Filed 11/05/20 Page 1 of 2
                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA

                                    MEMORANDUM

Honorable Dale A. Drozd                      RE: Archie Lee Peterson
United States District Judge                     Docket Number: 0972 1:20CR00010-1
Fresno, California                               ORDER TO RETURN PASSPORT

Your Honor:

On August 24, 2015, the defendant surrendered his passport to the Central District of California
Pretrial Services Office in reference to an Indictment filed in that district under docket number
CR15-00466-FMO-1. On December 7, 2017, he was sentenced to a term of Probation and
supervision commenced in the Eastern District of California. On January 21, 2020, jurisdiction
was accepted by the Eastern District of California. A motion was not filed with the Court in the
Central District of California to release the passport back to the defendant at the time of his
sentencing. His supervision will expire on December 6, 2020; therefore, we request his passport
be returned to him.


         Respectfully submitted,                                 Reviewed by,




              JULIE MARTIN                                  LONNIE E. STOCKTON
     Sr. United States Probation Officer           Supervising United States Probation Officer

 Dated: November 3, 2020
        Bakersfield, California
          JRM:jrm




                                               1
                                                                                               REV. 09/2020
                                                                                CAE___MEMO__COURT (W ORDER)
           Case 1:20-cr-00010-DAD Document 5 Filed 11/05/20 Page 2 of 2
RE:      Archie Lee Peterson
         Docket Number: 0972 1:20CR00010-1
         ORDER TO RETURN PASSPORT




                                    ORDER OF THE COURT

THE COURT ORDERS: If the passport of the defendant, Archie Lee Peterson, is still in
the possession of the Central District of California Pretrial Services Office or the Central
District of California Clerk of the Courts Office, it be returned to him.

               ☒    Approved          ☐    Disapproved


IT IS SO ORDERED.

      Dated:   November 4, 2020
                                                      UNITED STATES DISTRICT JUDGE


Attachment(s)

cc:      Scott Michael Lara
         Assistant United States Attorney, Central District of California

         To be assigned
         Assistant United States Attorney, Eastern District of California

         Josef Sadat
         Defense Counsel




                                                  2
                                                                                             REV. 09/2020
                                                                              CAE___MEMO__COURT (W ORDER)
